     Case 2:19-cv-01441-WBS-JDP Document 23 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID FLORENCE,                                   Case No. 2:19-cv-01441-WBS-JDP (PC)
10                       Plaintiff,
                                                     ORDER VACATING FINDINGS AND
11            v.                                     RECOMMENDATIONS AND DIRECTING
                                                     PLAINTIFF TO FILE AN AMENDED
12    J. BEARDS, et. al.,                            COMPLAINT

13                       Defendants.                 ECF No. 21

14

15

16

17          On January 6, 2021, I recommended that this case be dismissed for plaintiff’s repeated
18   inclusion of unrelated claims against multiple defendants in his complaints. ECF No. 21.
19   Plaintiff filed objections and, for the first time, stated a willingness to proceed only with claims
20   against one defendant—B. Johnson. ECF No. 22 at 7. Rather than force any future defendant to
21   navigate the current complaint’s tangled claims, I will withdraw my recommendations and allow
22   plaintiff a final chance to amend. His amended complaint should be filed within thirty days of
23   this order’s entry and contain only related claims. If plaintiff does not amend his complaint, or if
24   he files an amended complaint that again contains unrelated claims, I will recommend dismissal.
25                    Accordingly, it is ORDERED that:
26          1.      My findings and recommendations, ECF No. 21, are vacated.
27          2.      Plaintiff must file an amended complaint within thirty days of this order’s entry.
28
                                                        1
     Case 2:19-cv-01441-WBS-JDP Document 23 Filed 02/11/21 Page 2 of 2


 1            3.      Failure to comply with this order will result in a recommendation that this case be

 2   dismissed.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:        February 10, 2021
 6                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
